BASKIN, Judge
(dissenting).
Article IX of the Partnership Agreement requires the partnership books to be kept on an accrual basis for most transactions. Day to day operations and income tax purposes are excluded from the requirement. The agreement seeks to establish an accurate picture of earned income, accounts receivable and work in progress. Article XI provides that a withdrawing partner shall be awarded 20% of his share of undistributed accrued profits. In order to determine whether any accrued profits existed, it is necessary that the books be redone under an accrual basis. Accordingly, I would re*485mand for a redetermination of appellant’s share of undistributed profits based upon an accrual, rather than a cash basis.